          Case 1:19-cv-03826-ER Document 45 Filed 05/10/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP, DONALD J. TRUMP
JR., ERIC TRUMP, IVANKA TRUMP,
                                                                No. 19 Civ. 03826 (ER)
and

THE DONALD J. TRUMP REVOCABLE
TRUST, THE TRUMP ORGANIZATION,
INC., TRUMP ORGANIZATION LLC, DJT
HOLDINGS LLC, DJT HOLDINGS
MANAGING MEMBER LLC, TRUMP
ACQUISITION LLC, and TRUMP
ACQUISITION, CORP.,

       Plaintiffs,


                     – against –

DEUTSCHE BANK AG and CAPITAL ONE
FINANCIAL CORP.,

       Defendants,

COMMITTEE ON FINANCIAL SERVICES OF
THE U.S. HOUSE OF REPRESENTATIVES and
PERMANENT SELECT COMMITTEE ON
INTELLIGENCE OF THE U.S. HOUSE OF
REPRESENTATIVES,

       Intervenor-Defendants.


      DEFENDANT DEUTSCHE BANK AG’S STATEMENT OF POSITION AS TO
           PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION


       Defendant Deutsche Bank AG (“Deutsche Bank”) provides the following statement of

 position regarding Plaintiffs’ Motion for a Preliminary Injunction (ECF No. 26).

        This controversy concerning the validity of Intervenor-Defendants’ subpoenas is a

 dispute between the Plaintiffs and the Intervenor-Defendants, who are the real parties in interest.
         Case 1:19-cv-03826-ER Document 45 Filed 05/10/19 Page 2 of 2



As such, Deutsche Bank takes no position with respect to Plaintiffs’ Motion for a Preliminary

Injunction, nor on the legal issues raised by Plaintiffs and Intervenor-Defendants in connection

therewith.


Dated:         May 10, 2019
               New York, New York
                                                    AKIN GUMP STRAUSS HAUER &
                                                    FELD LLP

                                            By:    /s/ Steven R. Ross
                                                   Steven R. Ross (Pro hac vice pending)
                                                   Raphael A. Prober (Pro hac vice pending)
                                                   Parvin D. Moyne
                                                   Thomas C. Moyer (Pro hac vice pending)

                                                   Akin Gump Strauss Hauer & Feld LLP
                                                   2001 K Street N.W.
                                                   Washington, D.C. 20006
                                                   Telephone: (202) 887-4343
                                                   Facsimile: (202) 887-4288

                                                   Attorneys for defendant Deutsche Bank AG
